THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Christopher Gerald Harper, Respondent.

            Appellate Case No. 2015-000932


                             Opinion No. 27570 

              Submitted August 20, 2015 – Filed September 9, 2015 



                                  DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, of Columbia,
            for Office of Disciplinary Counsel.

            Christopher Gerald Harper, of Durham, North Carolina,
            pro se.



PER CURIAM: This attorney disciplinary matter is before the Court pursuant to
the reciprocal disciplinary provisions of Rule 29 of the Rules for Lawyer
Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina
Appellate Court Rules (SCACR).

Respondent was admitted to the North Carolina Bar on August 23, 1991, and to the
South Carolina Bar on November 12, 1991. On November 15, 2014, respondent
was disbarred from the North Carolina Bar for misconduct involving several
instances of misappropriation of client funds, and failing to conduct required trust
account reconciliations and maintain accurate financial records. See The North
Carolina State Bar v. Harper, Order of Discipline, Case No. 13 DHC 29
(November 15, 2014) (attached).

Respondent failed to inform the Office of Disciplinary Counsel (ODC) of his
discipline in North Carolina as required by Rule 29 (a), RLDE. Once ODC learned
of respondent's disbarment, it filed a certified copy of the North Carolina
disciplinary order with the Court. See Rule 29(a), RLDE. As required by the
provisions of Rule 29(b), the Clerk of Court provided ODC and respondent with
thirty (30) days in which to assert whether identical discipline should not be
imposed in this state. ODC filed a return stating it had no information that would
indicate the imposition of identical discipline was unwarranted. Respondent did
not file a return.

Since the record of the disciplinary proceeding in North Carolina comports with
due process, respondent does not assert that the imposition of identical discipline in
this state is unwarranted, and the Court has disbarred lawyers for similar
misconduct, the Court finds that reciprocal discipline is appropriate and hereby
disbars respondent from the practice of law in South Carolina. See Rule 29(d),
RLDE; see also In the Matter of Auman, Op. No. 27549 (S.C. Sup. Ct. filed July
23, 2015) (Shearouse Adv. Sh. No. 29 at 26); In the Matter of Newton, 402 S.C.
365, 741 S.E.2d 23 (2013).

Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.
TATE OF NORTH CAROLINA


WAKE COUNTY


THE NORTH CAROLINA STATE BAR,

                                 Plaintiff
                                                        ORDER OF DISC IPLINE
                    v.

CHRISTOPHER G. HARPER, Attorney,

                                Defendant



       THIS MATTER was heard on May 22-23, 2014, July 28,2014, arLd September
25-26,2014 by a hearing panel ("panel") of the Disciplinary Hearing COIrlmission
("DHC") composed of Steven D. Michael, Chair; Donald C. Prentiss; and" Michael S.
Edwards pursuant to 27 N.C.A.C. IB § .0114 of the Rules and Regulation S of the North
Carolina State Bar. Barry S. McNeill, Deputy Counsel, represented Plaintiff, the NOlih
Carolina State Bar. Eric C. Michaux represented Defendant at the first tW'() days of the
hearing on May 22-23, 2014, and subsequently withdrew with permission of the panel.
Defendant, Christopher G. Harper, represented himself upon the resumptioll ofthe
hearing on July 28,2014 and September 25-26, 2014.

       Based upon the pleadings and evidence introduced at the hearing, the panel
hereby finds by clear, co gent and convincing evidence the following

                                 FINDINGS OF FACT
        1.     Plaintiff, the North Carolina State Bar ("State Bar"), is a body duly
organized under the laws ofNOlih Carolina and is the proper party to bring this
proceeding under the authority granted it in Chapter 84 of the General Statutes of North
Carolina, and the Rules and Regulations of the North Carolina State Bar (Chapter 1 of
Title 27 ofthc NOlih Carolina Administrative Code).
        2.      Defendant, Christopher G. Harper ("Harper" or "Defend an 1:"), was
admitted to the NOlih Carolina State Bar on August 23, 1991, and is, and vvas at all times
referred to herein, an attorney at law licensed to practice in North Carolina, subject to the
laws of the State of North Carolina, the Rules and Regulations of the Nortb Carolina
State Bar and tlle Rules of Professional Conduct.
       3.      During all of the relevant periods referred to herein, Defendant was
engaged in the practice oflaw in the State of North Carolina and maintained a law office
in Durham, Durham County, North Carolina.
     4.      Defendant maintained a trust account at Wells Fargo Bank (formerly
Wachovia) with an account number ending in No. -8883 (hereinafter "!Iust account").

       5.      Defendant maintained a business operating account at Wells Fargo Bank
(formerly Wachovia) with an account number ending in No. -5187 (hereinafter
"operating account").

             FINDINGS OF FACT REGARDING FIRST CLAIM FOR RELIEF
        6.     On January 13, 2012, William K. Graham ("Graham") of Versailles
Realty Partners, L.L.C. ("VRP"), engaged Defendant to complete a real estate transaction
for his purchase of Mary L. Henry's IllS interest in propeliy located at 511 Dupree
Street, Durham, North Carolina ("511 Dupree Street").

        7.     VRP agreed to purchase the property interest fi'om Ms. Henry for $3,000,
and to pay a fee to Defendant of $800 for his legal services to complete the transaction.
        8.       On or about January 17, 2012, Graham paid Defendant via a check in the
amount of$3,800, which Defendant acknowledged receiving as "eamest money" to be
held in "escrow" until the deed was retumed from Ms. Henry for the purchase of her
interest in the property.
         9.   Instead of depositing and holding the eamest money and fee in his !I'ust
account, Defendant cashed the check from Graham and utilized the proceeds for his own
benefit.
        10.    On February 8, 2012, Defendant forwarded to Ms. Henry a contract signed
by Graham, a quitclaim deed concerning "511 Dupree Street" to be signed by Ms. Henry,
and a settlement statement showing that Ms. Henry would receive $2,000 of the $3,000
paid by Graham, and that Defendant would receive $1,000 as his attorney's fee from Ms.
Henry.
      II.     Defendant requested that Ms. Henry sign and return the enclosed
documents to Defendant's office.
       12.    On April 23, 2012, Defendant issued trust account check number 2823
payable to himself in the amount of $3,000, which Defendant utilized that same date to
purchase a cashier's check in the amount of$3,000 payable to "Mary L. Henry."
         13.   On check number 2823, Defendant attributed the withdrawal on the memo
line to "Mary L. Herny."
       14.     At the time Defendant made the withdrawal of$3,000 fi'om his trust
account via check number 2823 on April 23, 2012, Defendant was not holding and had
not deposited any frmds in his trust account for William K. Graham, Graham's VRP, or
Ms. Henry.
       15.     Ms. Henry declined to sign the quitclaim deed of her interest to Graham.

       16.     Defendant never fOlwarded the cashier's check to Ms. Henry.


                                            2
       17.     On June 4, 2012, Graham filed a grievance against Defendant with the
State Bar claiming that Defendant had failed to complete the real estate transaction
between VRP and Ms. Henry, and that Defendant would not refund the money Graham
had provided to fund the transaction.
         18.    A State Bar investigator contacted Defendant on June 6, 2012 and
informed him that the State Bar had received a complaint from Graham about the real
estate transaction involving Ms. Henry's interest in the propeliy located at 511 Dupree
Street.
        19.    Following the State Bar investigator's contact with Defendant, Graham
approached Defendant on June 6, 2012 and demanded the return ofVRP's $3,800 in
entrusted funds.
       20.    Using the uncashed cashier's check in the amount of $3,000 referenced in
Paragraph 12 above, on June 6, 2012 Defendant purchased another cashier's check from
Wells Fargo Bank on West Club Boulevard in Durham, North Carolina in the amount of
$3,800 payable to VRP.
       21.     On June 6, 2012, Defendant paid to Graham the purpOlied refund of the
$3,800 using the cashier's check in the amount of$3,800 payable to VRP.
       22.    Defendant never replaced the $3,000 he withdrew fi-om his tlUst account to
purchase the cashier's check payable to Ms. Herny
       23.     At the time Defendant made the withdrawal of the $3,000 fi'om his bust
account referenced in Paragraph 12 above, Defendant was not holding and had not
deposited any funds in his bust account for Graham, VRP, or Ms. Henry.
       24.     Defendant made inconsistent statements to the State Bar investigator
about whether he had placed the $3,800 in entrusted funds fi'om VRP in his tlUSt account
or had cashed the check from VRP.
       25.     Defendant's bank records, including the bank records for his tlUst account
and operating account, showed that Defendant never deposited the $3,800 check from
VRP in either account.
       26.     Defendant eventually admitted to the State Bar investigator that he had
cashed the $3,800 check from Graham's VRP.
       27.     Defendant's tlUSt account records showed that Defendant used entlUsted
settlement funds belonging to Defendant's client Courtney Tauner to purchase the
cashier's check in the amount of $3,000 payable to Ms. Henry, which Defendant
eventually used to refund the $3,800 to Graham's VRP.
        28.     Courtney Tallller did not authorize Defendant to utilize his $3,000 in
entlUsted settlement funds to purchase the cashier's checks which were eventually used to
refund the $3,800 to Graham's VRP.
       29.   Defendant misappropriated $3,000 from VRP and then misappropriated
$3,000 from Tallller to cover the misappropriation from VRP.

                                            3
          FINDINGS OF FACT REGARDING SECOND CLAIM FOR RELIEF
        30.    Hemy L. McGhee ("McGhee") retained Defendant on or about August 21,
2009 to represent him in connection with injuries he sustained in a motor vehicle accident
that occun'ed on August 17, 2009.
      31.    On August 21, 2009, McGhee signed a contingent fee agreement under
which Defendant would receive 33\1,% of any settlement.
      32.    Defendant and the insurance company settled McGhee's claim for $3,500,
which Defendant deposited in his trust account on February 2, 2010.
       33.     Under Defendant's contingent fee agreement with McGhee, on Febl'uary
3,2010 Defendant disbursed to himself, via check number 2761 from his trust account,
his contingent fee of$I,166.65.
      34.     McGhee was entitled to $2,333.35 of the settlement proceeds deposited in
Defendant's trust account.
       35.   Defendant made a disbursement from his !lust account to McGhee of $550
via check number 2762 on February 12, 2010, noting "Medpay" on the memo line of the
check.
       36.   Defendant had received a check from Progressive Universal Insurance
Company, issued October 27, 2009, in the amount of$750 for McGhee's medical
expenses.
       37.     Defendant's client ledger card for McGhee did not reflect the deposit of
the $750 into Defendant's trust account on behalf of McGhee.
      38.    On February 12, 2010, McGhee signed a settlement statement
acknowledging receipt of check number 2762 from Defendant for $550.
        39.    Although Defendant designated the $550 to McGhee as a disbursement
from the $3,500 February 2, 2010 settlement proceeds, the $550 to McGhee should have
been attributed to the $750 "Medpay" proceeds received fi-om Progressive Universal
Insurance Company on or about October 27, 2009.
       40.   Defendant made a disbursement ii-om his trust account to McGee of $500
via check number 2810 on April 21, 2010.
        41.   Except for the disbursement referenced in Paragraph 40 above, Defendant
made no other disbursements ii-om his trust account by check payable to McGhee ofthe
funds to which McGhee was entitled under the settlement.
       42.     Between March 10, 2010 and April29, 2010, Defendant made
disbursements payable to himself totaling $1,145 from McGhee's entrusted settlement
funds via the following checks:

        CHECK NUMBER          I                 DATE                      AMOUNT
                                            4
                2765                    March 10,2010                       $200
                2766                    March 17,2010                       $400
                2779                     April 9, 2010                      $25
                2811                    April 21 ,2010                      $100
                2768                    April 22, 2010                      $120
                2769                    April 24, 2010                      $100
                2770                    April 28, 2010                      $200
        43.    According to Defendant's client ledger card for client "Henry McGhee,"
on April 28, 2010 there remained a balance of$138.35 in Defendant's hust account of
the settlement funds to which McGhee was entitled.
      44.    Defendant testified that the $138.35 was his earned money, but that he
paid McGhee the $138.35 in cash.
       45.     Defendant testified that all the checks made payable to himself on
McGhee's client ledger card, except the check for Harper's fee of$1,166.65, were
cashed, with the cash being given to McGhee.
       46.    Defendant admitted that he did not obtain receipts fi-om McGhee and does
not have any documentation of the cash given to McGhee.
      47.    There was no documentation or notation of the $138.35 alleged cash
payment to McGhee on Defendant's client ledger card for McGhee.
        48.     On Defendant's Settlement Statement for client "Henry McGhee,"
Defendant made a notation by asterisk that tile balance of the settlement owed to McGhee
($2,333.35) was to be "[held] in hust and disburse per c1ient[;] also apply to additional
cases[,] i.e. DWI Roxboro".
       49.    In 20 I 0, McGhee did not retain Defendant to represent him on a driving
while impaired charge in Person County, North Carolina coulis.
        50.    In 2010, Defendant did not represent McGhee on a driving while impaired
charge in Person County, North Carolina courts.
        51.    Other than representing McGhee-in connection with the settlement of his
personal injury claim during 2009-2010, Defendant did not perfOlm additional legal
services for McGhee or bill McGhee for such services during 2009-2010.
      52.     Defendant never provided McGhee a copy of the settlement statement
showing the disbursements related to the $3,500 settlement funds.
        53.     On Friday, May 7,2010, McGhee and his girlfriend met with Defendant at
Defendant's office in Durham to receive a payment fi-om the settlement proceeds
referenced in Paragraph 32 above.
      54.   On May 7, 2010, Defendant wrote a check payable to McGhee in tile
amount of$500, and gave McGhee the check.



                                            5
        55.    Defendant wrote the check to McGhee, referenced in Paragraph 54 above,
on his operating account, not fi-om his trust account into which he had deposited
McGhee's settlement funds.
        56.   McGhee testified that on one or two occasions, Defendant provided him
cash disbursements in the amount of $1 00 to $200.
        57.    McGhee testified that he only received from Defendant approximately
$1,200 of the $2,333.35 in entrusted settlement proceeds to which he was entitled,
including the $500 disbursement to him from Defendant's trust account on April 21,
2010, the $500 from Defendant's operating account on May 7,2010, and $100 to $200 in
cash provided to McGhee ii-om Defendant.
       58.     The hearing panel finds McGhee's testimony, referenced in Paragraphs 56
and 57 above, to be credible.
       59.    Defendant disbursed to McGhee no more than $1,750 of the $4,250 total
proceeds Defendant received on McGhee's behalf.
       60.    Defendant disbursed to himself and/or utilized for his own benefit
$1,133.35 of entrusted settlement proceeds to which McGhee was entitled.
         61.     Defendant misappropriated $1,133.35 of McGhee's entrusted settlement
funds.
               FINDINGS OF FACT REGARDING THIRD CLAIM FOR RELIEF
        62.   A motor vehicle struck the residence of Nancy J. Mack ("Mack") in
Durham, North Carolina on January 2,2009, causing property damage and alleged bodily'
injury to Mack.
       63.    Mack initially negotiated with her homeowner's insurance, Nationwide
Insurance ("Nationwide"), and GMAC, the insurer oftlle responsible party (Kimberly
Conely).
         64.     Nationwide paid Mack an initial $832.68 for temporary lodging.
         65.     On January 6, 2009, GMAC paid Mack $6,990.92 for propeliy damage.
       66.    On February 5,2009, GMAC paid Mack an additional $17,495.06 for
propeliy damage, and reimbursed Nationwide for the $832.68 in temporary lodging.
       67.    After becoming frustrated with her ongoing negotiations with GMAC,
Mack retained Defendant on October 6, 2009 to represent her in connection with her
remaining propeliy damage and personal injUly claims against GMAC.
        68.  On October 6, 2009, Defendant and Mack signed a contingent fee
agreement under which Defendant would receive 35% of any settlement amount above
$3,000.




                                             6
        69.    In addition to $25,318.66 previously paid to Mack, Defendant and GMAC
settled Mack's remaining claims on or about January 3,2011 for an additional $3,000 in
property damage and $5,000 for bodily injury.
       70.     On or about January 7, 2011, Defendant received from GMAC checks in
the amount of$3,000 for settlement of Mack's property damage claim and $5,000 for
settlement of her bodily injury claim.
      71.     On January 7, 2011, Defendant deposited the $5,000 insurance check for
Mack's bodily injury claim in his ttust account.
       72.    Under Defendant's retainer agreement with Mack, referenced in Paragraph
68 above, on January 7,2011 Defendant disbursed to himself from his tmst account via
check number 2786 his contingent fee of 35% of the settlement amount above $3,000
(35% of $5,000), which amounted to $1,750.
       73.     On February 2,2011, Defendant disbursed to himself from his trust
account via check number 2789 an additional $914 as a fee fi'om Mack.
       74.    On February 28,2011, Defendant deposited into his ttust account the
$3,000 insurance check for Mack's property damage claim.
    75.     Defendant did not notify Mack of his receipt of the settlement checks from
GMAC referenced in Paragraph 70 above.
        76.     According to the contingent fee anangement, referenced in Paragraph 68
above, Mack was entitled to $6,250 of the settlement proceeds deposited in Defendant's
trust account referenced in Paragraphs 71 and 74 above.
        77.    Between February 17, 2011 and June 3, 2011, Defendant made
disbursements payable to himself totaling $5,350 from Mack's entrusted settlement funds
via the following checks:
        CHECK NUMBER                        DATE                         AMOUNT
            2792                       February 17,2011                   $1,000
            2793                       February 25,2011                    $500
            2787                        March 10,2011                      $250
            2795                         April 8, 2011                     $150
            2796                        April 15, 2011                     $250
            2798                         May 4, 2011                       $100
            2797                         May 11,2011                       $100
            2799                         May 18, 2011                      $150
            2800                         May 19, 2011                     $2,500
            2801                         May 27, 2011                      $100
            2802                         May 27, 2011                      $150
            2803                         June 3, 2011                      $100
        78.    Defendant had no documentation that the disbursements from Mack's
entrusted funds to himself (outside of his $1,750 fee) were pursuant to any agreement
with Mack.
                                            7
       79.     As of June 3, 2011, Defendant's client ledger card for Mack showed a
balance of $236, with no disbursements having been made to Mack of the entmsted
settlement proceeds deposited in Defendant's hust account.
      80.     On July 28, 2011, Defendant made a deposit to his hust aCCOtUlt in the
amount of $4,000.

        81.    Defendant's client ledger card for Mack showed the $4,000 deposit
referenced in Paragraph 80 above as having been credited to Mack.

       82.   Defendant made the deposit referenced in Paragraph 80 above by check
number 1382, dated July 28, 2011, in the amount of $4,000, drawn on his operating
account.

       83.    Defendant deposited the $4,000 into his tmst account to cover the shortage
of Mack's entmsted settlement funds in his hust account, which had fallen to a balance of
$236 on June 3, 2011 according to Defendant's client ledger card for Mack.
        84.    On July 28,2011, Defendant disbursed to Mack a check (check number
2807) fi'om his tmst account in the amount of $6,250.
        85.   According to Mack's client ledger card referenced in Paragraph 81 above,
the disbursement ofthe $6,250 to Mack on July 28,2011 created a negative balance of
$2,014 in Mack's account.
       86.    Defendant's client ledger card for Mack, referenced in Paragraph 81
above, omitted check number 2796, dated Aplil15, 2011, made payable to Defendant in
the amount of$250.
       87.     Because of Defendant's omission of check number 2796 in the amount of
$250 on Mack's client ledger card, as referenced in Paragraph 86 above, Defendant's
disbursement of the $6,250 to Mack on July 28,2011, as referenced in Paragraph 84
above, created a negative balance of $2,264, not $2,014, in Mack's account.
        88.    Defendant used Mack's entmsted funds for his and/or someone's personal
benefit during the months of Febmary to sometime in late July or August 2011.

       89.    Because Defendant had disbursed to himself a total of$6,264 ($914 +
$5,350) of Mack's enhusted funds for his and/or others personal benefit, and only
deposited $4,000 from his operating account to cover the shortage created by the
disbursements, Defendant used another client's entmsted funds (see Paragraph 104
below) to make up the $2,250 shortage in order to pay Mack the $6,250 to which Mack
was entitled.

      90.    Defendant's disbursements to himself (outside of his $1,750 fee) during
Febmary to June 2011 totaling $6,264 ($914 + $5,350) were misappropriations fi'om
Mack's entmsted funds for his own and/or someone else's personal benefit, even though
Defendant evenrually paid Mack the full $6,250 to which she was entitled.

          FINDINGS OF FACT REGARDING FOURTH CLAIM FOR RELIEF


                                           8
       91.     Shanicka Lewis ("Lewis") retained Defendant to represent her minor son
in connection with injuries he sustained in a motor vehicle accident that occurred on July
31,2008.
       92.     Lewis signed a contingent fee agreement tmder which Defendant would
receive 33V,% ofany settlement amount and 10% of the initial $1,000 in Medicaid
reimbursement.
        93.    On or about April 25, 2011, Defendant and Lewis, on behalf of her minor
son, agreed to a structured settlement with the insurance company, including a cash
settlement of $15,500 and gnaranteed future lump sum payments to the minor son.
        94.    By consent order filed on July 11, 2011, Superior Court Judge Orlando
Hudson approved the structured settlement referenced in Paragraph 93 above, specifically
directing Defendant to make, among other disbursements from the settlement funds, an
immediate payment of$2,375.91 to the North Carolina Department of Health and Human
Services, Division of Medical Assistance, for medical expenses incUlTed by Lewis's
minor son.
       95.    On July 11, 2011, Defendant deposited the $15,500 insurance settlement
check referenced in Paragraph 90 above in his trust account.
         96.    Under Defendant's retainer agreement with Lewis and the terms of the
consent order, on July 14, 2011 Defendant disbursed to himself a check (check number
2806) from his trust account for $11,933.32, representing a contingent fee of33V,% of
the settlement ($11,833.32) plus 10% of the initial $1,000 in Medicaid reimbursement
($100).
       97.     On July 15, 2011, Defendant disbursed to himself from his hust account
an additional $1,078.37 by check (check number 2805), which was to be provided to
Lewis for the necessary expenses of her minor son.
       98.      Although the State Bar had alleged that Defendant did not disburse the
$1,078.37 to Lewis (Defendant claimed that he cashed the check and provided the cash to
Lewis), Lewis did not appear to testify as subpoenaed by the State Bar and therefore,
because of the absence of clear, cogent, and convincing evidence, the State Bar did not
pursue this allegation.
        99.   Following the disbursements to Defendant referenced in Paragraphs 96
and 97 above, a total of $2,488.31 should have remained in Defendant's trust account to
cover the remaining Medicaid reimbursement ($2,375.91) and Defendant's expenses
($112.50).
       100. As referenced in Paragraph 84 above, on July 28,2011 Defendant
disbursed to client Nancy Mack a check from his hust account in the amount of $6,250.
       101.   Defendant's trust account balance fell to $251.07 on Augnst 18, 2011.
       102.   Defendant's trust account balance was zero as of May 3, 2012.



                                            9
       103. On October 1, 2012, Defendant paid the Division of Medical Assistance a
check in the amount of $2,3 75.91 from his operating account, representing the Medicaid
reimbursement which he should have paid out of the entrusted settlement funds for
Lewis's minor son in July 2011, over one year earlier.
       \04. An analysis of Defendant's hust account by the State Bar investigator
showed that the $2,375.91 in enhusted funds for Lewis's minor son were used by
Defendant to cover other over disbursements from his trust account, including the
shortage and negative balance created by the August IS, 2011 disbursement to Nancy
Mack of$6,250.
         \05. At the hearing before this panel on May 22-23,2014, Defendant was
questioned about his failure to make the disbursement of$2,375.91 to the Division of
Medical Assistance as directed by Judge Hudson in the consent order of July II, 2011,
referenced in Paragraph 94 above, but Defendant provided no credible explanation for his
failure to make the required disbursement or what happened to the funds.
       106.   Defendant misappropriated the $2,375.91 in entrusted funds for Lewis's
minor son.
        107.    On September 19, 2014, only five days prior to the resumption of the
hearing before this panel on September 25,2014, Defendant moved for and obtained an
ex parte order signed by Judge Hudson purporting to "con'ect" the July 11, 20 II consent
order, and purporting to amend the consent order "to Nunc Pro Tunc the actual
compliance date to the original compliance date and the court finds that all orders have
been complied with per the orders previously entered by this court."
        lOS. The September 19, 2014 ex parte order signed by Judge Hudson,
referenced in Paragraph 107 above, does not absolve Defendant of the misappropriation
of entrusted funds for Lewis's minor son.
        FINDINGS OF FACT REGARDING FIFTH CLAIM FOR RELIEF
       109. COUliney Tmmer ("Tanner") retained Defendant to represent him in
connection with injuries he sustained in separate motor vehicle accidents OcculTing on
December 27,2009 and March 19,2010, respectively.
     110. On or about April 6, 2012, Defendant and Integon National Insurance
Company settled Tanner's claim for the March 19, 2010 accident for $4,500.
       Ill.   Defendant deposited the $4,500 settlement into his trust account on April
6,2012.
        112. Defendant did not notify Tanner of the settlement referenced in Paragraph
110 above, and Defendant did not notify Tanner of his receipt of the settlement funds
referenced in Paragraph III above.
       113. Under Defendant's retainer agreement with Tanner, on April 9, 2012
Defendant disbursed to himself a check (check number 2S19) from his trust account for
$1,500, representing his contingent fee of33V,% of the settlement referenced in
Paragraph 110 above.
                                           10
       114. Following the disbursement to Defendant for his contingent fee, a total of
$3,000 should have remained in Defendant's trust account to be disbursed to Tanner.
       115. As noted above in Paragraph 12 above, on April23, 2012 Defendant
disbursed to himself from his tlust account a check (check number 2823) in the amount
of$3,000 which Defendant used to purchase a cashier's check in the amount of$3,000
payable to Mary L. Hemy.
        116. Following the disbursement to himself of $3,000 in the MalY L. Hemy
matter, Defendant's tlust account balance fell to $1,600 on April 23, 2012.
       117. As of April23, 2012, a total of$3,000 (in addition to a $1,600 medical
reimbursement to Helen Grey) should have remained in Defendant's trust account to be
disbursed to Tanner.
        118. An analysis of Defendant's trust account by the State Bar investigator
showed that the $3,000 in entlusted funds for Tanner were used by Defendant to purchase
the cashier's check in the amount of$3,000 payable to Mary L. Hemy.
        119. Defendant and Progressive Universal Insurance Company settled Tanner's
claim for the December 27, 2009 accident for $11,700.
       120. Defendant received the $11,700 settlement check from Progressive
Universal Insurance Company dUling the same time period that he was contacted by a
State Bar investigator about the complaint from Graham, referenced in Paragraph 18
above.
         121. Because of the State Bar's investigation and impending preliminary
injunction freezing his trust account, Defendant did not deposit the $11,700 check into
his trust account upon its receipt.
      122.    On or about June 8, 2012, Defendant met Tanner at a branch of Bankof
America in Durham, North Carolina, and endorsed the $11,700 check to Tanner.
         123. At their meeting at the Bank ofAmerica, Defendant informed Tanner for
the first time that he had kept the earlier $4,500 in settlement funds as his fee for settling
both of Tanner's accident claims.
        124. Until their meeting referenced in Paragraphs 122 and 123 above, Tanner
never knew that Defendant intended to keep the entire $4,500 settlement as his fee for
settling both of Tanner's accident claims.
         125. Tanner never agreed to Defendant's keeping the entire $4,500 settlement
as his fee for settling both of Tanner's accident claims.
       126. Without Tanner's knowledge or agreement, Defendant kept the entire
$4,500 settlement, including the $3,000 in entrusted settlement funds which should have
been promptly disbursed to Tanner, in order to purchase the April 23, 2012 cashier's
check in the amount of$3,000 payable to Mary L. Hemy.
       127. Defendant's use of Tanner's $3,000 in entrusted settlement frmds to
purchase the April 23, 2012 cashier's check in the amount of$3,000 payable to Mary L.
                                           11
Hemy was a misappropriation by Defendant for his own and/or someone else's personal
benefit, even though Defendant eventually endorsed to Tanner the check for $11,700 in
settlement funds from Progressive Universal Insurance Company.
              FINDINGS OF FACT REGARDING SIXTH CLAIM FOR RELIEF
       128. Defendant's uncle, John Harper, Jr., received a traffic ticket in Moore
County, North Carolina.
       129. Defendant represented his uncle on the Moore County ticket, but did not
charge his uncle an attomey fee for doing so.
       130.    Defendant's uncle did not have any entrusted funds in Defendant's trust
account.
        131. On July 14, 2010, Defendant paid the court costs and fine for his uncle by
disbursing a check from his tmst account (check number 2774) to the Moore County
Clerk of Court in the amount of $155.
       132. At the time ofthe disbursement on behalf of his uncle, Harper did not
have sufficient personal eamed funds in his bust account to cover the $155 check to the
Moore County Clerk of Court.
       133. During the same time period (June 17,2010 thru July 19, 2010),
Defendant's operating account showed financial strain, including a closing balance of
minus $17.85 on July 19, 2010 and an average balance during June 17, 2010 to July 19,
2010 of$156.03.
       134.    Defendant's tmst account balance on June 30,2010 was $141.76.
      135. Of the $141. 76 referenced in Paragraph 134 above, $138.35 was attributed
to Hemy McGhee's entrusted fund balance.
        136. On July 6,2010, Defendant made a deposit of$50 to his trust acconnt to
increase the balance to cover the check to the Clerk of Court on behalf of his uncle,
referenced in Paragraph 127 above.
         137. Defendant thereafter made withdrawals on July 15, 2010 for $20 (check
number 2776) and on July 26, 2010 for $10 (check number 2780), leaving a balance in
his trust account of $6.76.
       138. An analysis of Defendant's trust account by the State Bar investigator
showed that the Defendant used proceeds £i'om the entrusted funds for his client McGhee
to cover the shOliage created by the disbursement on behalf of his uncle.
       139. Defendant misappropl1ated fimds of other clients to cover the
disbursement he made on behalf of his uncle.
         FINDINGS OF FACT REGARDING SEVENTH CLAIM FOR RELIEF
      140. From January 2010 through Jnne 2012, Defendant failed to conduct
monthly reconciliations of his trust account.

                                           12
        141. From January 2010 through June 2012, Defendant failed to conduct
quarterly reconciliations of his tJust account.

        142. From January 2010 through June 2012, Defendant failed to keep accurate
records of the funds received and disbursed on behalf of his clients.

                         ADDITIONAL FINDINGS OF FACT

      143. On March 2, 2006, the State Bar's auditor perfol1ned a random audit of
Defendant's tJ'ust account.
         144. Following the audit, the State Bar's auditor notified Defendant in writing
and Defendant acknowledged a number oftJust account deficiencies pursuant to 27 N.C.
Admin. Code, Ch. lB, Rule 1.15-1 et. seq. of the Revised Rules of Professional Conduct,
including: (a) not maintaining a ledger for each person or entity ii-om whom or for whom
trust money was received; (b) trust account not reconciled qUaJierly; (c) otiginal deposit
slip did not identify source of funds if other than personal; (d) wtitten accountings not
always provided to client at completion of disbursement or at least atmually if funds are
held more than twelve (12) months; (e) provide assurance to the State Bar that the trust
account had been reconciled for the month of February 2006; (1) reference list was
needed to identify client file number on checks; and, (g) check numbers did not always
appear on clients' ledgers.
        145. In the Procedural Review Summary ofthe audit, the State Bar's auditor
marked in the affi11l1ative that, under Rule 1.15-2(j), Defendant had given assurance that
he had not used or pledged any entrusted property to obtain credit or other personal
financial benefit for the lawyer or any other person other than the legal or beneficial
owner of that property.
        146.    In the Procedural Review Sumrnaty of the audit, the State Bar auditor
marked in the affilmative that, under Rule 1.15-2(1), Defendant promptly notified a client
of the receipt of any funds, securities or propeliy belonging in whole or in pati to the
client.
        147. On March 15, 2006, Defendant provided to the State Bar auditor the
reconciliation of his trust account for February 2006, and reported that "all deficiencies
[noted in the audit) have been corrected."
         148. Based upon the earlier random audit by and feedback fi'om the State Bar's
auditor, Defendant knew of the requirement for monthly and quatierly reconciliations of
his trust account but did not conduct such reconciliations in the January 2010 to June
2012 time petiod.
        149. Based upon the earlier random audit by and feedback fi'om the State Bar's
auditor, Defendant knew of the requirement to keep accurate records of the funds
received and disbursed on behalf of his clients but did not keep such accurate records in
the January 2010 to June 2012 time period.




                                             13
       150. Defendant did not maintain accurate ledger cards for his clients from
whom or for whom entrusted monies were deposited in or disbursed from his trust
account in the January 2010 to June 2012 time peliod.
        151. In the January 2010 to June 2012 time period, Defendant did not provide
wlitten accountings or settlement statements to his clients showing receipts and
disbursements from his trust account on their behalf.
      152. On April1O, 2012, Defendant made a disbursement by check (check
number 2820) from his trust account to Davion Tilley ("Tilley") in the amount of$125.
        153. On the client ledger card for Defendant's client "Helen Grey," Defendant
attributed the disbursement to Tilley of $125 by check number 2820 to the account of
client Helen Grey.
       154. Tilley was an AAU basketball player, and Defendant made the
disbursement to Tilley in order for Tilley to purchase a pair of basketball shoes.
        155.   Tilley had no cOm1ection or relationship to Defendant's client Helen Grey.
       156.    Tilley was not entitled to the disbursement from Defendant's trust
account.
         157. The State Bar investigator's analysis of Defendant's tlUSt account showed
that at the time of Defendant's disbursement to Tilley, Defendant did not have sufficient
personal earned funds in his tlUst account to cover the $125 check to Tilley.
        158. On April 12,2012, Defendant made a deposit into his trust account of a
medical reimbursement check in the amount of $2,000 in connection with the settlement
of client Helen Grey.
        159. On April 13, 2012, Defendant made a disbursement to himself from his
tlUst account by check (check number 2821) in the amount of$275.
        160. On the client ledger card for Defendant's client "Helen Grey," as well as
on the image of check number 2821 referenced in Paragraph 159 above, Defendant
attributed the disbursement to himself of$275 to the account of client Helen Grey.
        161.   Defendant's disbursement to Tilley on April 10, 2012 posted on Aplilll,
2012.
      162. Defendant did not disburse to himself the $275 as his fee (via check
number 2821) in the Helen Grey matter until April13, 2012.

       163. Defendant's testimony before this hearing panel of tlle Disciplinary
Hearing Commission was not credible.




                                             14
       Based upon the foregoing Findings of Fact, the panel enters the following

                              CONCLUSIONS OF LAW

        1.     All parties are properly before the hearing panel and the panel has
jurisdiction over Defendant, Christopher G. Harper, and the subject matter ofthis
proceeding.

      2.      Misappropriation by a lawyer of clients' entrusted funds is selious
misconduct that reflects adversely on a lawyer's fitness to practice law.

       3.      Defendant's conduct, as set out in the Findings of Fact above, constitutes
grounds for discipline pursuant to N.C. Gen. Stat. § 84-28(b)(2) under the North Carolina
Rules of Professional Conduct as follows:

           a) By failing to identify, hold and maintain the entrusted funds from Graham
              in his hust account, and by failing to promptly deposit the entrusted funds
              from Graham in his hust account, Defendant violated Rules 1.l5-2(a) and
              l.15-2(b);

           b) By cashing the check from Graham for $3,800 and withdrawing another
              $3,000 from his hust account that belonged to other clients, Defendant
              used entrusted propeliy for his own personal benefit or for the personal
              benefit of another when neither Defendant nor the other were the legal or
              beneficial owner of that property, in violation of Rule l.15-2(j);

           c) By cashing the check fi-om Graham for $3,800 and withdrawing another
              $3,000 from his trust account that belonged to other clients, Defendant
              committed criminal acts that reflect adversely on his honesty,
              trustwolihiness, or fitness as a lawyer in other respects in violation of Rule
              8.4(b), and engaged in conduct involving dishonesty, fraud, deceit or
              misrepresentation in violation of Rule 8.4(c);

           d) By failing to make disbursements to McGhee from his trust account ofthe
              funds to which McGhee was entitled under the settlement, Defendant
              failed to promptly payor deliver to his client the entrusted property
              belonging to the client and to which the client was entitled, in violation of
              Rule 1.15-2(m);

           e) By making disbursements to himself of McGhee's entrusted settlement
              funds and by using McGhee's entrusted settlement funds to cover
              sholiages from his other trust account disbursements, Defendant used
              enhusted property for his own personal benefit or for the personal benefit
              of another when neither Defendant nor the other were the legal or
              beneficial owner of that property, in violation of Rule 1.15-2(j);


                                            15
f) By making disbursements to himself of McGhee's entrusted settlement
   funds and by using McGhee's entrusted settlement funds to cover
   shortages from his other trust account disbursements, Defendant
   committed criminal acts that reflect adversely on his honesty,
   trustworthiness, or fitness as a lawyer in other respects in violation of Rule
   8.4(b), and engaged in conduct involving dishonesty, fi'aud, deceit or
   misrepresentation in violation of Rule 8.4(c);

g) By failing to make disbursements to Mack from his trust account of the
   funds to which Mack was entitled under the settlements, Defendant failed
   to promptly payor deliver to his client the enhusted propeliy belonging to
   the client and to which the client was entitled, in violation of Rule 1.15-
   2(m);

h) By making disbursements to himself of Mack' s entrusted settlement funds,
   Defendant used entJusted property for his own personal benefit or for the
   personal benefit of another when neither Defendant nor the other were the
   legal or beneficial owner of that propeliy, in violation of Rule 1. 15-2(j);

i)   By making disbursements to himself of Mack's enttusted settlement funds
     and by using other clients' enttusted funds to cover the shortage created by
     the disbursement to Mack, Defendant committed criminal acts that reflect
     adversely on his honesty, trustworthiness, or fitness as a lawyer in other
     respects in violation of Rule 8.4(b), and engaged in conduct involving
     dishonesty, fraud, deceit or misrepresentation in violation of Rule 8.4(c);

j) By making the disbursement to client Mack in July 2011 using, in pati,
   Shanicka Lewis's minor son's entrusted settlement funds, Defendant used
   entrusted property for his own personal benefit or for the personal benefit
   of another when neither Defendant nor the other were the legal or
   beneficial owner of that property, in violation of Rule 1.15-2(j);

k) By using Shanicka Lewis's minor son's entrusted funds to cover the
   shOliage created by the disbursement to Mack, Defendant committed
   criminal acts that reflect adversely on his honesty, tmstwOlihiness, or
   fitness as a lawyer in other respects in violation of Rule 8.4(b), and
   engaged in conduct involving dishonesty, fraud, deceit or
   misrepresentation in violation of Rule 8.4(c);

1) By failing to make disbursements to Tanner from Defendant's hust
   account of the funds to which Tanner was entitled under the settlement,
   Defendant failed to promptly payor deliver to his client the entrusted
   property belonging to the client and to which the client was entitled, in
   violation of Rule 1.15-2(m);

m) By maldng the disbursements to Tilley and himself in the Helen Grey and
   Mary Henry matters, Defendant used entrusted propeliy for his own
   personal benefit or for the personal benefit of another when neither
                                  16
                   Defendant nor the other were the legal or heneficial owner of that
                   property, in violation of Rule 1.15-2G);

                n) By using the enttusted funds of Tanner to cover the shortages created by
                   the disbursements to Tilley and himself, Defendant committed criminal
                   acts that reflect adversely on his honesty, ttustwOlihiness, or fitness as a
                   lawyer in other respects in violation of Rule 8.4(b), and engaged in
                   conduct involving dishonesty, fraud, deceit or misrepresentation in
                   violation of Rule 8.4(c);

                0) By making the disbursement to the Moore County Clerk of Couti on
                   behalf of his uncle, John Harper, Jr., from his trust account, Defendant
                   used entrusted property for his own personal benefit or for the personal
                   benefit of another when neither Defendant nor the other were the legal or
                   beneficial owner of that property, in violation of Rule 1.15-20);

                p) By using the enttusted funds of McGhee to cover the shortage created by
                   the disbursement on behalf of his uncle, Defendant committed criminal
                   acts that reflect adversely on his honesty, ttustworthiness, or fitness as a
                   lawyer in other respects in violation of Rule 8.4(b), and engaged in
                   conduct involving dishonesty, fraud, deceit or misrepresentation in
                   violation of Rule 8.4(c);

                q) By failing to conduct monthly and quarterly reconciliations of his ttust
                   account, Defendant violated Rule 1.15-3(d); and,

                r) By failing to keep accurate records ofthe funds received and disbursed on
                   behalf of his clients, Defendant violated Rule 1.15-3(b)(5).

       Based upon the evidence, the hearing panel also finds by clear, cogent, and
convincing evidence the following

           ADDITIONAL FINDINGS OF FACT CONCERNING DISCIPLINE

           I.      Defendant has substantial experience in the practice oflaw.

           2.      Defendant's misconduct occurred in connection with his representation of
clients.

        3.     On September 19, 2014, only five days prior to the resumption of the
healing before this panel, Defendant moved for and obtained an ex parte temporary
restraining order ("TRO") fi'om Judge Hudson in Christopher G. Hmper v. Edward
White, Nancy Mack, Henry McGhee, Courtney Tanner, Shanicka Lewis, & Helen Gray,
No. 14-CVS-4829 (Durham Co. Super. Ct.), alleging that he had commenced a civil suit
(Defendant did not file a complaint, but obtained summonses with leave to file a
complaint) against the named defendants who were potential witnesses against him in this
disciplinary proceeding.



                                                 17
        4.      The TRO purpOlied to prevent the named defendants (all ofthe named
defendants, except State Bar Investigator Ed White, were Defendant's former clients)
fi-om testifying against Defendant in the disciplinary proceeding scheduled to resume on
Thursday, September 25,2014.

       5.        Defendant obtained the TRO without notice to the named Defendants.
         6.     As a result of the issuance of the ex parte TRO, the State Bar's Office of
Counsel was required to take extraordinary measures on an exigent basis to stay the TRO
so that this proceeding could resume as scheduled, including emergency petitions to the
NOlih Carolina Court of Appeals.
       7.      On Wednesday, September 24,2014, the NOlih Carolina Court of Appeals
allowed the State Bar's motion for temporary stay and stayed Judge Hudson's TRO,
allowing the disciplinary hearing to proceed as scheduled. Harper v. White, et ai., No.
P14-744 (N.C. Ct. of App., Order ofSep!. 24, 2014).
        8.     The State Bar has an important public interest in the completion of its
disciplinary hearings, and Defendant sought to subvert that interest by obtaining the ex
parte TRO from Judge Hudson.
        9.      Defendant's actions in attempting to subvert the State Bar's impOliant
public interest in its disciplinary hearings and his collateral unfounded civil action against
potential witnesses against him show that he refuses to acknowledge the wrongful natUre
of his conduct and that he elevates his own interest above that of his fonner clients.
      10.    Defendant enjoys a reputation in the Durham community of being a
compassionate attorney.

      Based upon the Findings of Fact, Conclusions of Law, and Additional Findings
Regarding Discipline, the hearing panel also enters the following

                             DISCIPLINE CONCLUSIONS

        1.      The healing panel has carefully considered all of the different fonns of
discipline available to it. In addition, the hearing panel has considered all ofthe factors
enumerated in 27 N.C. Admin. Code 1B § .0114(w)(3) of the Rules and Regulations of
the North Carolina State Bar and finds the following factors are applicable in this matter:

            a. No prior disciplinary offt~nse;

            c. A dishonest or selfish motive;

            f.   Defendant engaged in a pattern of misconduct;

            g. There were multiple offenses;

            o. Defendant refused to acknowledge the wrongful nature of his conduct, but,
               after the hearing panel announced its findings in the Phase One hearing,


                                             18
                 Defendant did acknowledge to the hearing panel the wrongful nature of
                 his conduct;

           p. Defendant expressed remorse for his conduct after the hearing panel's
              findings were announced;

           q. Defendant's good character or reputation for honesty in the community;

           1".   The vulnerability of the victims; and,

           s. Defendant's substantial experience in the practice oflaw.

       2.      The heating panel has carefully considered all of the factors enumerated in
27 N.C. Admin. Code 1B § .OI14(w)(1) of the Rules and Regulations ofthe NOlth
Carolina State Bar and finds the following factors walTant consideration of suspension or
disbarment of Defendant's license:

           a. Intent of Defendant to cause the resulting harm or potential hatm;

           b. Intent of Defendant to commit acts where the hatm or potential harm is
              foreseeable;

           c. Circumstances reflecting Defendant's lack of honesty, tmstworthiness, or
              integrity;

           d. Elevation of Defendant's own interest above that of the client;

           e. Negative impact of Defendant's actions on the clients' or public's
              perception of the legal profession;

           f.    Negative impact of Defendant's actions on the administration of justice;

           g. Impairment of the clients' ability to achieve the goals ofthe
              representation; and

           1.    Acts of dishonesty, misrepresentation, deceit, or fabrication.

       3.     The hearing panel has also carefully considered all of the factors
enumerated in 27 N.C, Admin, Code 1B § ,OI14(w)(2) ofthe Rules and Regulations of
the North Carolina State Bar and finds the following factors walTant consideration of
suspension or disbarment of Defendant's license:

           a. Acts of dishonesty, misrepresentation, deceit, or fabrication;

           c. Misappropriation or conversion of assets of any kind to which Defendant
              or recipient is not entitled, whether from a client or any other source; and,

           d. Commission of felonies.


                                              19
       4.        Defendant's failure to properly maintain and handle entrusted funds
betrays a vital trust that clients and the public place in attorneys and the legal profession.

        5.       Defendant's misconduct caused potential significant harm to his clients in
that his failure to safeguard entrusted client funds placed his clients' funds at risk.

        6.       Defendant's misconduct caused significant harm to multiple of his clients
in that he failed to make prompt disbursements of entrusted settlement funds to or on
behalf of some clients (though he ultimately paid these clients the sums to which they
were entitled).

        7.     Defendant's misconduct caused significant harm to one client, Henry
McGhee, in that Defendant misappropriated for his own benefit $1,333.35 of McGhee's
entrusted funds, never paying McGhee al1 of the settlement funds to which McGhee was
entitled.

        8.      Defendant's misappropriations from his clients show that he is
untrustwmihy and his misapproPliations also constitute criminal offenses, demonstrating
his unfitness to be an attorney, especially an attorney who handles entrusted funds.

       9.      Given the prior random audit of Defendant's trust account which
addressed many of the same issues, Defendant is unable or unwilling to conform his
conduct to the Rules of Professional Conduct.

        10.    Defendant's actions in seeking and obtaining the ex parte orders from
Judge Hudson show iliat he refuses to acknowledge the wrongful nature of his conduct
and suggest the loss of Defendant's ability to practice law may be the only means of
protecting the public from Defendant.

        11.    The hearing panel has considered al1 other fmIDs of discipline available
and concludes that any sanction less than disbarment would fail to acknowledge the
seriousness of the offenses committed by Defendant, would not adequately protect the
public, and would send the wrong message to attorneys and the public regarding the
conduct expected of members of the Bar.

      Based upon the foregoing Findings of Fact, Conclusions of Law, and Findings
Regarding Discipline, the hearing panel enters the following

                                ORDER OF DISCIPLINE

        1.    Defendant, Christopher G. Harper, is hereby DISBARRED from the
practice oflaw, effective 30 days from the date of service of this order upon him.

        2.    Defendant shall submit his license and membership card to the Secretary
of the North Carolina State Bar no later than 30 days fol1owing service of this order upon
him.


                                              20
        3.      Defendant shall comply with the wind down provisions contained in
27 N.C. Admin. Code 1B § .0124. As provided in § .0124(d), Defendant shall file an
affidavit with the Secretary of the NOIih Carolina State Bar within 10 days of the
effective date of this order, celiifying he has complied with the wind down rule.

       4.      Defendant is taxed with the administrative fees and costs of this action,
including the cost ofthe depositions taken in this matter as allowed by statute. The
deposition costs were necessmily incurred for the prosecution of this proceeding.
Defendant will receive a statement of costs from the Secretary ofthe State Bar and
Defendant shall pay these costs within 90 days of service ofthe notice of costs upon him.


     Signed by the undersigned Chair with full know ledge and consent of the other
members ofthe Hearin~ommittee.

                      6
       This is the/,:) y of,dt'w'lL1..20.l4



                                          ,~dJLJ-
                                            Steve D. Michael, Chair
                                            Disciplinary Heming Committee




                                           21